Title: From Thomas Jefferson to John Stockdale, 10 September 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Sep. 10. 1787.

Perceiving by your favor of Aug. 31. that the 1st. vol. of le Petit Grandison has miscarried I went to the bookseller’s and have got it supplied. You will receive therefore with this letter the 1st. and 3d. vols. of le Petit Grandison, and the 10th. of the Friend of youth, which are the last. What comes out hereafter shall be forwarded as soon as it appears.—You may remember that some numbers of Andrews’s history, which you sent me, miscarried, a year or 18. months ago. My servants found them lately at the Syndic chambers. You had sent them by some traveller, I suppose. They had been sent at the barrier of Paris (where the baggage of travellers is searched) to the Syndic chamber, according to rule. The person gave me no notice of it. You, trusting to him, had not written to me. And thus they had escaped. When I was in England you replaced them to me. I therefore now send them to you, to wit, Nos. 4. 6. 7. 8. 9. I suppose No. 5. has been lost at the Syndic chamber.—I shall be glad if you will keep in view the ‘Remarks on the taxation of free states.’—On your informing me you should decline sending any copies of the ‘Notes on Virginia’ to America I  sent 40. which remained of the original edition, to Richmond. I am morally sure it had not been printed in America so late as July, and equally so that some copies would sell in Boston, N. York, Philadelphia and Baltimore. I am with much esteem, Sir, your very humble servt.,

Th: Jefferson


P.S. Would you take the trouble for me to send and ask of Lackington whether he has not lately published a catalogue of [books]? He has sent me no copy.

